DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1), further in view of Candelore (US 7,814,524 B2), and further in view of Jiang et al. (US 2016/0295287 A1).
	Regarding claims 1, 18, and 20, Jeong teaches: an electronic apparatus, a method, and a non-transitory computer-readable recording medium comprising:
	a signal input/output (Figure 2 and paragraph 96 illustrate a network interface 135 for receiving content from a content provider); and
	a processor configured to: process an image to be displayed based on a signal received through the signal input/output (Figure 2 and paragraphs 92 and 97 illustrate a controller 170 for processing the audio/video signal),
detect whether an identifier of a first content provider among a plurality of content providers is recognized in a first identifier region of the image (par. 232-234 and Figure 12A illustrate detecting a logo indicating the channel name among a plurality of channels, in an image 1155), 
	upon detecting the identifier of the first content provider is unrecognized in the first identifier region (par. 241 and 253-254 and Figure 12A-12C illustrate channel names that were not determined), 
select a group of the first content provider, the selected group comprising a second identifier region where presence of an identifier of a second content provider among the plurality of content providers is expected (par. 233 and Fig. 12A illustrate the logos indicating the channel names are expected to be displayed in a group comprising the top right corner, the bottom right corner, or the top left corner of the broadcast image 1155, suggesting this group should be selected.)
recognize the identifier of the second content provider, present in the second identifier region of the image, based on the selected group (Paragraphs 232-234 illustrate processing a region in the broadcast image, such as the group comprising the top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information), and
	perform an operation based on information of the recognized identifier of the second content provider (Paragraph 235 illustrates storing the identified information in a channel map).
	Jeong does not explicitly disclose: the selected group corresponding to a country of the first content provider among a plurality of groups of identifier masks, the identifier masks being classified into the plurality of groups respectively corresponding to a plurality of countries, the selected group comprising at least one identifier mask including the second identifier region; and the recognizing the identifier is based on the at least one identifier mask.
	Baum teaches: the selected group is among a plurality of groups of identifier masks, the selected group comprising at least one identifier mask including the second identifier region (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate selecting a logo mask specifying the shape and location of a logo, where the mask is to be employed with other logo masks, and the logo masks relate to channels of broadcasters)
	recognizing the identifier based on the at least one identifier mask (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 further illustrate identifying a particular logo at a specific location based on the selected masks).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Baum before the effective filing date of the claimed invention to modify the apparatus of Jeong by incorporating the selected group is among a plurality of groups of identifier masks, the selected group comprising at least one identifier mask including the second identifier region, and recognizing the identifier based on the at least one identifier mask as disclosed by Baum.  The motivation for doing so would have been to optimize video processing based on identification of a logo at a specific location within the image, such as to identify the specific channel (Baum – par. 10).  Therefore, it would have been obvious to combine the teachings of Jeong and Baum in obtaining the invention as specified in the instant claim.
Baum does not explicitly disclose: the selected group corresponding to a country of the first content provider, the identifier masks being classified into the plurality of groups respectively corresponding to a plurality of countries.
Candelore teaches: the selected group corresponding to a country of the first content provider, the identifier masks being classified into the plurality of groups respectively corresponding to at least one country (col. 13, lines 1-51, col. 14, line 55 through col. 15, line 40, and claim 47, illustrate a country, such as the united states, corresponds to known locations where text and characters representing desired metadata are located, such as the name of a MSO or channels, and selecting a template for extraction of data from selected areas of the screen based on the country).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Baum, and Candelore before the effective filing date of the claimed invention to modify the apparatus of Jeong and Baum by incorporating the selected group corresponding to a country of the first content provider, the identifier masks being classified into the plurality of groups respectively corresponding to at least one country as disclosed by Candelore.  The motivation for doing so would have been to reduce the amount of processing needed to extract the content provider identifiers, since the whole frame need not be processed (Candelore – col. 15, lines 36-40).  Therefore, it would have been obvious to combine the teachings of Jeong and Baum with Candelore in obtaining the invention as specified in the instant claim.
Candelore does not explicitly disclose: identifier masks corresponding to other countries.
Jiang teaches: identifier masks corresponding to other countries (par. 38, 46, 61, 74, Fig. 2 and 4 illustrate identifier masks for station logos corresponding to television stations in another country, such as China).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong, Baum, Candelore, and Jiang before the effective filing date of the claimed invention to modify the apparatus of Jeong, Baum, and Candelore by incorporating identifier masks corresponding to other countries as disclosed by Jiang.  The motivation for doing so would have been to support identifying logos corresponding to other countries, such as China (Jiang – par. 74).  Therefore, it would have been obvious to combine the teachings of Jeong, Baum, and Candelore with Jiang to obtain the invention as specified in the instant claim.
Regarding claim 4, Jeong as modified by Baum, Candelore, and Jiang discloses wherein the processor is configured to recognize and detect a user interface (UI) within the image (Candelore: col. 13, lines 1-51 and Fig. 2-3 illustrate recognizing a content provider, such as Comcast or DISH, and determining the EPG layout and menu).
Regarding claim 5, Jeong as modified by Baum, Candelore, and Jiang discloses wherein the processor is configured to divide the image into a plurality of regions (Baum: par. 89 discloses the screen can be divided into regions), and
recognize and detect the UI from the plurality of divided regions (Candelore: col. 13, lines 1-51 and Fig. 2-3 illustrate recognizing and detecting the EPG from known locations within the image).
Regarding claim 6, Jeong as modified by Baum, Candelore, and Jiang discloses wherein the processor is configured to recognize the identifier of the second content provider in the detected UI (Candelore: col. 13, lines 1-51 and Fig. 2-3 illustrate recognizing the identifier of the content supplier, such as Comcast or DISH, within the EPG).
	Regarding claim 7, Jeong as modified by Baum, Candelore, and Jiang discloses wherein the processor is configured to set the first identifier region or the second identifier region by referring to identifier positions of the plurality of content providers (Jeong: Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information).
Claims 2 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1), further in view of Candelore (US 7,814,524 B2), further in view of Jiang et al. (US 2016/0295287 A1), and further in view of Gaidon et al. (US 2015/0248586).
	Regarding claim 2, Jeong as modified by Baum, Candelore, and Jiang discloses a plurality of second identifier masks comprising one or more second identifier regions where presence of the identifier of the second content provider is expected within the received image (Baum: par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate a plurality of logo masks specifying the shape and location where a logo is expected, where the logo masks correspond to channels of broadcasters).
	Jeong as modified by Baum, Candelore, and Jiang fails to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks.
	Gaidon discloses the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks (Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Gaidon to the apparatus of Jeong in view of Baum, Candelore, and Jiang to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks because applying the self-learning method would achieve a good accuracy and low false alarm rate when detecting the logos (Gaidon – par. 2).
	Regarding claim 8, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the processor is configured to verify whether the identified identifier is repetitively identified a predetermined number of times in one identifier region (Baum: par. 72 illustrates a method of verifying whether the logo is present in the image region a predetermined number of times).
	Regarding claim 9, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the self-learning model comprises an image positioned in the first identifier region or the second identifier region (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	Regarding claim 10, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the processor is configured to separate the verified identifier and apply a self-learning process to only the separated verified identifier (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 11, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the processor is configured to first compare main learning models for the identifier of the second content provider within the received image, and second compare the main self-learning models based on no identification of the second identifier (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	Regarding claim 12, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the self-learning process comprises transfer learning that reuses a main learning model to learn the self-learning model (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 13, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the transfer learning uses pixel operation in units of MxN to MxN blocks (Gaidon: Paragraphs 24, 61, 65, and 96 illustrate that the training may be done on pixel regions).
	Regarding claim 14, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the processor is configured to identify whether misidentification occurs in the self-learning model with respect to a main learning model, and identifies whether misidentification occurs in the self-learning model by capturing a current image N times, based on no misidentification in the self-learning model with respect to the main learning model (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches; paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 15, Jeong as modified by Baum, Candelore, Jiang, and Gaidon discloses wherein the processor is configured to use the self-learning model based on no misidentification in the captured images, and use the main learning model based on the misidentification in the captured images (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches; paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1), further in view of Candelore (US 7,814,524 B2), further in view of Jiang et al. (US 2016/0295287 A1), further in view of Gaidon et al. (US 2015/0248586), and in further view of Ueda et al. (US 2020/0027244).
	Regarding claim 16, Jeong as modified by Baum, Candelore, Jiang, and Gaidon fails to disclose wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface.
	Ueda discloses wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface (Paragraph 175 illustrates that the learning model may be transmitted to an external server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view of Baum, Candelore, Jiang, and Gaidon to include wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface as disclosed in Ueda because an external server may be able to process much more information than the apparatus (Ueda – par. 43).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1), further in view of Candelore (US 7,814,524 B2), further in view of Jiang et al. (US 2016/0295287 A1), further in view of Gaidon et al. (US 2015/0248586), and in further view of Cohen (US 2020/0167699).
	Regarding claim 17, Jeong as modified by Baum, Candelore, Jiang, and Gaidon fails to disclose wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output.
	Cohen discloses wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output (Paragraph 62 illustrates receiving the learning model from a server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view of Baum, Candelore, Jiang, and Gaidon to include wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output as disclosed in Cohen because it would have provided the advantage of receiving a machine learning model that has already been trained on an external server (Cohen – par. 62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424